Citation Nr: 1133246	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  04-43 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to bradycardia as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his sister-in-law


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In June 2006, the Veteran and his sister-in-law testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  The VLJ that presided over that hearing is no longer employed by the Board.  The law requires the VLJ who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2009).  Thus, in February 2008, the Board sent the Veteran a letter informing him of this and offering him another hearing before a VLJ.  As no response has been received to date, another hearing will not be scheduled.  38 C.F.R. § 20.704(e).

In September 2006 and October 2009, the Board remanded this matter for additional development. 


FINDINGS OF FACT

1. While receiving VA psychiatric treatment in May 2003, the Veteran had an apparent overdose of the pain medication, Fentanyl.  As a result, he suffered an acute episode of bradycardia.  In May 2005 the Veteran sustained a myocardial infarction (MI).  In October 2005 he had an automated implantable cardioverter-defibrillator (AICD) implanted.

2.  There is no competent and probative medical evidence establishing that the episode of bradycardia stemming from the administration of Fentanyl resulted in any additional disability, to include the May 2005 myocardial infarction and subsequent placement of the AICD.  Instead the evidence indicates that the myocardial infarction resulted from the Veteran's coronary artery disease and that the AICD placement was necessary to treat the Veteran's cardiomyopathy, which in turn resulted from the May 2005 myocardial infarction.   


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2006 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Also, the letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Although this letter was not provided to the Veteran until after the initial rating decision, he was not prejudiced by this timing as the case was subsequently readjudicated by a November 2007 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA medical records, private medical records and the reports of VA medical opinions.  Also of record and considered in connection with the appeal is the transcript of the June 2006 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of this claim is required.  


II.  Factual Background

A May 7, 2003 VA psychiatric admission summary shows that the Veteran was admitted for inpatient treatment to the Northampton VA Medical Center (VAMC) for treatment of PTSD and depression.  It was noted that the Veteran's medications included a Fentanyl transdermal patch.  A May 14, 2003 psychiatric nursing note shows that the Veteran requested a pain medication although he already had his Fentanyl patch in place.  He appeared very confused and was not aware of his surroundings.  He did not know if he had eaten his meal or not.  He was also very sedated appearing, was constantly dozing off and appeared unsteady on ambulation.  

A subsequent May 14, 2003 psychiatric progress note indicates that the Veteran appeared drowsy, oversedated, bradykinetic and bradyphrenic.  He was alert and aware of his surroundings.  He answered simple questions but was unable to elaborate on complex ones.  It was noted that the Fentanyl he was receiving might have been taking full effect. 

A subsequent May 14, 2003 progress note shows that the Veteran's had become increasingly confused and lethargic and his heart rate had dropped from 45 to 39.  He had periods of apnea during examination and had to be shaken to wake and take a deep breath.  As a result the Veteran was transferred to a medical unit for telemetry during medication changes.  

A May 14, 2003 VA discharge note shows that the Veteran was admitted to the acute care medical unit.  He was immediately recognized as having a hemodynamically unstable heart rhythm manifested by sinus bradycardia with frequent 5 second pauses.  The etiology of the bradycardia was felt to be induced by clonidine, atenolol, Vicodin or Fentanyl, singly or via drug interaction.  He was thus transferred to a nearby private hospital emergency room for consideration of a pacemaker.  

A May 14, 2003 private emergency department note indicates that the Veteran had been very lethargic and then brachycardic.  He was given Narcan IV and his heart rate increased from 30 to 40 to 70.  Because of continuing symptoms the Veteran was placed on a Narcan drip.  An EKG was obtained, which showed sinus bradycardia at 59.  

A subsequent private hospital history and physical shows that the Veteran was transferred from the VA hospital in Leeds for bradycardia and unconsciousness.  It was noted that he had been apparently receiving treatment for PTSD and a Fentanyl patch had been started in the past week by his VA primary care physician for arthritis pain.  At the VA he had been found to be bradyarrhythmic and on arrival to the emergency room he was found to have pinpoint pupils.  He had responded immediately to Narcan intravenously, multiple dosing required.  His pupils enlarged, his heart rate returned toward normal and he became more awake and alert.  The diagnostic impression was severe bradycardia most likely due to Fentanyl patch, which was noted to cause this side effect, on top of baseline beta blockade.  Pinpoint pupils and the Veteran's reaction to Narcan also indicated over medication with narcotics.  
 
A May 15, 2003 discharge summary shows that the Veteran's EKG at the hospital was unremarkable, as were his admission laboratories.  He had remained on the Narcan drip through the night, 1 mg per hour.  By 6 AM this was discontinued.  His heart rate ranged from the high 50s to the 70s, sinus rhythm.  Follow up EKG was entirely normal.  The peak BMP studies were likewise all normal.  The VA hospital was prepared to accept the Veteran back in transfer.  It was noted that the Veteran's blood pressure was elevated at discharge and it was recommended that the addition of a calcium blocker be made. 

A subsequent May 21, 2003 discharge summary shows that after the private hospitalization, the Veteran was transferred back to the VA hospital and received further health management from May 15th to May 21st.  It was noted that on admission, the Veteran's temperature was 98, his pulse was 50, his respirations were 16 and his blood pressure was 118/60.  At the time of discharge the Veteran was able to answer all questions correct on a mini-mental status examination.  He was instructed to follow-up with his outpatient mental health clinic within 30 days.  

An additional May 21, 2003 VA progress note shows that the Veteran was transferred to another hospital unit for further time to recover from drug effects.  A May 22, 2003 VA nurses note shows that the Veteran was currently medically stable and in no acute distress.  A May 23, 2003 progress note shows that the Veteran was discharged home from the VA hospital at 11:15 AM.  

A May 27, 2003 private outpatient note shows that the Veteran was seen by a private outpatient physician for follow-up care.  The Veteran came into review the episode of receiving the Fentanyl patch and subsequently having to receive emergency treatment for bradycardia.  He was concerned that this sort of thing could happen again.  

Physical examination showed blood pressure initially 130/80 and then later 120/88, heart rate 84, temperature 99 and weight 197 pounds.  Examination of the heart and lungs was normal.  The physician noted that the Veteran appeared to be on the appropriate antihypertensive regimen.  He also noted that he planned to prescribe Vicodin for pain.  Additionally, although he felt that the reaction to the Fentanyl the Veteran experienced in the hospital was not an "allergic reaction", that he would try to minimize the use of narcotics.  He noted that the Veteran would continue to receive medications as prescribed through the VA and that the Veteran was waiting to hear from VA as to when to come back in for further evaluation and treatment.  

A July 2003 private progress note shows that the Veteran complained of pain and swelling in his right mid-back.  He related this to a fall due to the bradycardia experienced at the VA hospital.  Physical examination showed that the Veteran did have a palpable lump that was approximately 1 to 2 centimeters in the right lower trapezius and that appeared to be exquisitely tender.  He stated that the lump had decreased in size over the past few weeks.  The pertinent diagnostic assessment was right trapezius hematoma, likely related to trauma.  It was noted that the hematoma was regressing in size.  

In a September 2003 letter, the Veteran indicated that he had taken his medications as prescribed while at the VA hospital psychiatric unit in early May 2003.  On or about the 5th day of the hospitalization, the nursing staff saw him stumbling around and constantly falling asleep and all they did was tell him to go to bed.  During this time he met with the physician's assistant on the unit a few times.  During one of these meetings he questioned her about the medications he was on and she became very frustrated, and essentially told him to get off his rear-end and get a life and to let her worry about the medications.  The Veteran filed a formal complaint directly after the incident.  In the meantime, however, he was stumbling around and falling asleep more and more often and again was simply told to go to bed.  

From what the Veteran had been told, on May 14, 2003, he was apparently found in the shower room of the psychiatric unit, unconscious and throwing up.  He was then transferred to a medical unit, still unconscious and his pulse down to the low 20s.  The Veteran assumed that the medical unit staff was unable to revive him, because he was then transferred to the private hospital with severe bradycardia and hypotension.  After he was revived and stabilized there, he was returned to the VA medical unit, where he stayed to recover his health.  The Veteran noted that the hospital staff told him that he did not suffer from an overdose but instead from an adverse reaction.  The Veteran felt, however, that regardless of what VA wanted to call his near death experience, someone should have looked at his medication list to see that the use of a 75 mg Fentanyl patch was contraindicated.  Accordingly, VA medical personnel were clearly at fault in prescribing him the Fentanyl.  

The Veteran also felt that when he was ultimately discharged from the VA hospital, he was worse off than when he had been admitted.  He left with a bag full of medications, a crack in his eyeglasses and a fracture of his upper plate.  

A November 2003 VA physician's assistant note shows that the Veteran reported suffering a right posterior rib injury when he fell from syncope during the May 2003 VA psychiatric hospital stay.  He indicated that the area was still painful and that there was still a swelling there.  He also indicated that he cracked his upper plate and broke his glasses from the fall.  A separate November 2003 VA physical examination showed that the Veteran was noted to have residual right 11th to 12th rib tenderness status post the May 2003 fall.  The examining physician's assistant noted that it was possible that the Veteran had a muscle tear and that he declined a physical medicine and rehabilitation service consultation.       

A February 2004 VA physician's note indicates that the Veteran reported 7/10 left greater than right paralumbar pain worse when sitting for a prolonged period of time.  He indicated that the back pain had started after his fall while hospitalized at the VA psychiatric unit in May 2003.  There was no weakness and occasional brief right sciatica.  Physical examination showed right paradorsal spasm with decreased flexion and extension and pain with lateral flexion.  There was no spinal or sciatic notch tenderness.  Straight leg raising was mildly positive on the right.  The pertinent diagnosis was probable subacute low back pain vs. tendonitis.  

An April 2005 VA discharge summary shows that the Veteran while vacationing at the casinos, experienced a severe 10/10 substernal chest pain with radiation, diaphoresis and shortness of breath unresponsive to nitroglycerin.  He was transferred to a private hospital where he was found to have an ST elevation anterior wall MI, at which point he was transported emergently to another hospital for catheterization, which revealed multi vessel coronary artery disease, status post a bare metal stent to proximal LAD and intra-aortic balloon pump.  The hospital stay was marked by a few bouts of hypotension but otherwise the Veteran remained stable.  On discharge, he was without chest pain, shortness of breath, palpitations, LH or dizziness.  His major complaint related to his chronic osteoarthritis pain.  

An August 2005 VA cardiology consultation shows that the Veteran had had a cardiac catheterization in May 2005, which showed a left dominant system with severe coronary artery disease.  Stents that were placed in the proximal left anterior descending artery (LAD), left circumflex coronary artery (LCx) and first obtuse marginal branch (OMD1) were patent but the right coronary artery (RCA) was totally occluded.  Echocardiogram showed an ejection fraction of 25% with septal and anterior akinesis and an apical aneurysm.  The Veteran complained of feeling very weak and would get winded walking on a slight incline.  He got dizzy with quick changes in position and got swelling in his legs at times.  He also got chest pains on exertion.  The diagnostic impression was 59 year old man with a history of an anteroseptal myocardial infarction (MI), severe coronary artery disease and systolic heart failure.  It was found that the Veteran would certainly benefit from AICD and whether or not he need a BiV device remained to be determined.  

An October 2005 VA discharge summary shows that the Veteran had the AICD device placed successfully.  It was noted that at baseline the Veteran had lost much functionality over the past few months.  He could walk a city block only very slowly and with many stops and was unable to climb a flight of stairs.  He also complained of pain in his legs when he walked.  

During the June 2006 Board hearing the Veteran testified that while at the VA inpatient psychiatric unit in May 2003, he started repeatedly falling asleep during his daily activities.  Eventually, he passed out half in the shower stall and half out of the shower stall.  He was taken to a VA medical unit and they apparently were unable to revive him so he was transferred to the private emergency room.  All he could remember was people yelling at him, shaking him and giving him light taps, encouraging him to "come out of it."  He spent about 18 hours there and then was discharged back to the VA.  The Veteran did not want to go back to the psychiatric unit so he was placed on a medical ward.  The Veteran felt that his bradycardia was definitely secondary to the medications he was given.  He noted that the physician who treated him at the private hospital informed him that he would always be susceptible to episodes of bradycardia in the future.  

The Veteran indicated that he was on a pacemaker and a defibrillator and was also taking 20 medications.    

In March 2007, the Veteran underwent a VA examination.  The VA examiner noted that he had reviewed the claims file, noting that the Veteran was an inpatient for treatment of posttraumatic stress disorder in May 2003 and that during that time he was treated with a fentanyl patch.  The VA examiner concluded that the Veteran had well documented coronary artery disease and that he also had an episode of bradycardia while on fentanyl patch.  However, the VA examiner stated that he was insufficiently versatile professionally to make a medical opinion regarding the relationship of the bradycardia while on fentanyl patch and subsequent need of a pacemaker.

In a March 2007 VA medical opinion, a VA cardiologist indicated that he had reviewed the medical record for the Veteran.  He noted that the Veteran experienced the episode of bradycardia with sinus pauses at the Northampton VA in May 2003, which was attributed to the Fentanyl.  He also noted that no ischemic changes were noted on ECG, blood tests did not reveal an infarction at that time and no further episodes were noted after the Fentanyl was discontinued.  Additionally, a pacemaker was not placed at the time.

The cardiologist also noted that the Veteran subsequently suffered the MI at the casino in April 2005.  Tests then suggested that infarct was severe and an echocardiogram revealed an ejection fraction of 30 percent.  Catheterization showed that he had severe multi-vessel disease including a total occlusion of his left anterior descending artery.  He underwent coronary stenting and placement of a defibrillator.  It was the cardiologist's opinion that the Veteran suffered the heart attack in 2005 because of severe underlying coronary artery disease.  He had multiple risk factors and standard guidelines placed him among the highest risk for an adverse cardiac event.  He most likely had significant disease for many years and in fact had had a heart attack documented as early as 2002.  The cardiologist indicated that while Fentanyl is known to cause bradycardia, there is no compelling evidence that it contributes to the progression of atherosclerosis.  In conclusion, the cardiologist found that it was highly unlikely that the Fentanyl played any role in the Veteran's heart attack in 2005.  

In a September 2010 supplemental medical opinion the cardiologist indicated that he had reviewed the initial March 2007 medical opinion and the medical records provided to him.  These included the physician's notes from the private hospital and also VA notes that referred to the Fentanyl overdose in retrospect.  He also noted that there was very little documentation available to him regarding the specific details of the incident, especially the circumstances in which the Fentanyl was prescribed and monitored.  He had also reviewed the physician's notes from 2005 when the Veteran suffered an MI and later received an implantable defibrillator.  

The cardiologist noted that the Veteran had been receiving Vicodin for treatment of his arthritis pain.  At some point he was prescribed another narcotic (Fentanyl) for reasons that were not clear according to the records.  The records also did not indicate how the Fentanyl was being administered and if there were any early signs of overdose.  It was possible that the overdose occurred despite efforts to titrate the narcotics or perhaps it was simply overprescription.  In any case, the cardiologist could not comment on whether the Fentanyl was used properly or improperly without resorting to speculation.  

The records at the time of the Fentanyl use did describe an incident consistent with a narcotics overdose, specifically noting drowsiness and pinpoint pupils along with bradycardia.  The Veteran was given medication to reverse the effects of the overdose and he improved along with resolution of the bradycardia.  At the time the physicians attributed the bradycardia to Fentanyl, which was a reasonable conclusion since bradycardia is a known side-effect of the medication.  Bradycardias caused by an iatrogenic etiology were usually transient and resolved completely by discontinuing the offending drug.  In the Veteran's case, he responded quickly to treatment and there was no further evidence or clinically significant bradycardias after the overdose in 2003.  Therefore, there was no indication for pacemaker placement.  

The cardiologist noted that as stated in his original opinion, he felt that Fentanyl did not play any role when the Veteran suffered a large MI in 2005.  But as a result of the MI, he did develop moderate to severe cardiomyopathy.  He eventually received an AICD, which is a special kind of pacemaker designed to correct dangerous rhythms in a damaged heart.  It was neither placed because the Veteran had bradycardia at the time nor because of anything related to a Fentanyl overdose, which occurred two years prior.  He received the AICD because practice guidelines recommend them for patients who have significant ischemic cardiomyopathy as primary prevention for sudden death from arrhythmias.  There was no compelling evidence linking the MI in 2005 and the subsequent AICD placement to the Fentanyl overdose in 2003.  The cardiologist concluded that he could not comment on whether Fentanyl use in 2003 was erroneous without resorting to speculation.  However, he found that it was unlikely (i.e. less than 50% probability) that Fentanyl overdose in 2003 resulted in an additional disability requiring a need for an AICD in 2005.  

III.  Law and Regulations

The applicable version of 38 U.S.C.A. § 1151 provides, in pertinent part, that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Under the law, in order to establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability. 38 C.F.R. § 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination, and that he has additional disability, does not establish cause.  Id.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection. See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation under Chapter 31 of title 38, United States Code; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

In the instant case, the evidence does not show that the Veteran developed any additional chronic disability from his acute episode of bradycardia in May 2003, which was caused by the administration of Fentanyl.  In this regard, the March 2007 VA cardiologist found that it was highly unlikely that the Fentanyl played any role in the Veteran's heart attack in 2005, instead finding that the heart attack was the result of coronary artery disease.  Similarly, in his supplemental September 2010 opinion, the cardiologist found that it was unlikely that the Fentanyl overdose in 2004 resulted in additional disability requiring a need for an AICD in 2005, noting that there was no compelling evidence linking the Veteran's heart attack in 2005 and the subsequent AICD placement to the Veteran's Fentanyl overdose in 2003.  Instead, the cardiologist found that the Veteran's heart attack resulted in significant cardiomyopathy, which in turn required the placement of the AICD as primary prevention of sudden death from arrhythmias.  He also found that bradycardias caused by an iatrogenic etiology are usually transient and resolved quickly by discontinuing the offending drug, as occurred in the Veteran's case.  The Board notes that there are no medical opinions of record to the contrary (i.e. opinions indicating that the Veteran did suffer from additional disability as result of the acute episode of bradycardia, to include the 2005 heart attack and subsequent placement of the AICD). 

The Veteran has essentially asserted that the acute bradycardia episode from the VA administration of the Fentanyl did cause additional cardiovascular disability resulting in the need for the AICD.  However, although the Veteran is competent to report the symptoms he experiences, the dispositive question in this case involves a matter that is not capable of lay observation; namely, whether a perceived cardiovascular impairment is causally related to a bradycardia caused by the administration of medication.  There is nothing in the record to suggest that the Veteran has the specialized training and/or experience necessary to offer a competent opinion on such a matter.  As a result, his opinion in this regard cannot be accorded any significant probative weight.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is not competent to offer evidence that requires medical knowledge). 

The Board also notes that the Veteran suggests that he may have experienced some initial orthopedic injuries as a result of a fall caused by the May 2003 bradycardia, including subacute low back pain, residual right 11th to 12th rib tenderness and possibly some level of injury to the mouth resulting in the cracking of an upper denture plate.  However, the medical evidence of record does not show that any chronic disability resulted from any of these injuries and neither the Veteran, nor his representative has alleged that he sustained any chronic mouth, rib or low back disability as a result of the fall caused by the bradycardia.  Moreover, none of the records on file even reveal that any fall occurred.  Finally, during his June 2006 hearing the Veteran only alleged that he had experienced additional cardiovascular disability as a result of the bradycardia.  

Finally, the Veteran's representative has argued that the September 2010 supplemental cardiologist's opinion did not comply with the Board's October 2009 remand instructions because the cardiologist did not provide a specific opinion as to whether the VA treatment in May 2003 was erroneous, instead finding that he could not provide an opinion on this issue without resorting to speculation.  However, in the absence of a showing that the Veteran suffered additional chronic disability as a result of the treatment, a finding as to whether or not VA was at fault in providing it cannot have any effect on the disposition of the Veteran's claim.  38 C.F.R. 
§ 3.361(c)(1).  Thus, under the circumstances, the Board finds that the cardiologist substantially complied with the remand instructions.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).       

The Board is sympathetic to the cardiac symptoms endured by the Veteran as an apparently result of the caused by VA administration of medication.  However, it is bound by the applicable law and regulations.  In this case, the application of this authority leads to the conclusion that the weight of the evidence is against a finding that the Veteran suffered any additional, chronic disability as a result of the acute episode of bradycardia in May 2003, which was caused by VA administration of Fentanyl.  Accordingly, the preponderance of the evidence is against this claim and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability due to bradycardia is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


